Citation Nr: 0031265	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right axillary 
nerve damage with deltoid muscle atrophy, currently evaluated 
as 50 percent disabling.

2.  Entitlement to an effective date earlier than March 20, 
1997, for an increased rating for right axillary nerve damage 
with deltoid muscle atrophy.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from September 1983 to 
September 1985.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

In September 1993, the appellant submitted a claim for an 
increased rating.  The RO then requested that the appellant 
submit medical records indicating an increase in his 
disability.  On December 21, 1993, the RO indicated that the 
claim was denied because medical evidence was not received, 
and advised that the appellant had one year from the date of 
his claim to submit any additional evidence.  In July 1994, 
the appellant submitted VA outpatient treatment reports, 
dated in March and June 1994, in support of his claim for an 
increased rating.  He also asked whether his medical report 
from the VA Medical Center (VAMC) in New Orleans, dated in 
December 1993, was associated with his file.  In August 1994, 
he had a VA neurological examination, report of which 
examination is associated with the claims file.  Also in 
August 1994, the RO requested that the VAMC submit all 
outpatient treatment reports from January 1993 to the 
present.  The VAMC replied that there were no records from 
1993 to the present.  The RO denied the appellant's claim in 
January 1995.  The appellant submitted a notice of 
disagreement in January 1995.  A statement of the case was 
not issued until 1999.  A timely substantive appeal was 
submitted.  

By means of an October 1998 rating decision, the RO awarded 
the appellant an increased rating effective from March 20, 
1997.  The Statement of the Case indicates that the claim was 
received in July 1997, and that outpatient treatment records 
show treatment from March 20, 1997.  Therefore, the effective 
date of the increased rating was the date of first outpatient 
treatment record.   However, as reported above, this claim 
has remained open.  It appears that there is a notice of 
disagreement dated in January 1995.  In addition, it appears 
that the VAMC may not have submitted all relevant medical 
records.  The Board notes that in August 1994, the VAMC 
reported that there were no treatment records from January 
1993 to present.  This is clearly inaccurate; there were in 
fact treatment records in March and June 1994.  Given this 
discrepancy, and given that the record includes a letter of 
notification of a December 1993 VA examination, as well as a 
statement from the appellant in July 1994 that he received an 
examination in 1993, the Board finds that an additional 
search should be made by the VAMC.  Also, in August 1994, the 
VA examiner determined that the appellant should be followed 
up in neurology and referred to physical therapy.  A nerve 
conduction study and an EMG were also recommended.  A March 
20, 1997, treatment note indicates that the appellant 
reported that he had had an EMG 2-3 years ago.  A request for 
VA treatment records from June 1994 to the present was made 
by the RO; there were no records dated prior to 1997.  Again, 
we know that he did receive treatment in June 1994.  We also 
know that he had an examination in August 1994.  He has also 
reported other examinations and tests which have not been 
included.  Therefore, the Board finds that additional search 
should be conducted.

In addition, the appellant has reported that his neck pain is 
related to his right shoulder disability.  He is noted to 
have C5-C7 radiculopathy.  A VA joints examination, dated in 
October 1997, also indicates that his neck pain is probably 
due to disc disease at C5-C7 with degenerative arthritis 
noted in his C6-7 level.  The veteran's statements are 
sufficiently broad so as to constitute a claim for service 
connection for a cervical disorder.  The RO should adjudicate 
the claim.  In the absence of a notice of disagreement, 
statement of the case and substantive appeal, the Board does 
not have jurisdiction.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask that the VAMC in 
New Orleans conduct additional search of 
their records for all treatment records, 
diagnostic studies, as well as VA 
examinations, dated from 1993 to the 
present.  The RO should advise the VAMC 
that the claims file indicates that there 
was in fact treatment in 1993, as well as 
VA examinations in 1994, and possibly in 
1993, and ask that they conduct a 
thorough search of all areas where such 
records may be kept.  All steps taken to 
find such records should be recorded.  If 
pertinent medical records identified by 
the appellant cannot be located, in the 
case of records from VA or other Federal 
agency, the RO should continue with its 
efforts to obtain the identified records 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain the records would be 
futile.  The RO should then advise the 
appellant of the records that the RO is 
unable to obtain, the efforts the RO has 
taken to obtain such records, and any 
further action to be taken with respect 
to the claim.

2.  The RO should then readjudicate the 
appellant's claim.  The RO is reminded 
that the appellant's claim for an 
increased rating has remained open, and 
that the matter of the effective date of 
any increased rating award should be 
addressed on this basis.  

3.  Pursuant to 38 C.F.R. § 3.655 (2000), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the 
scheduled examination. This Remand serves 
as notice of the regulation.

4.  The veteran is informed that if he 
has or can obtain evidence that is 
relevant to his case, he should submit 
such evidence.  The veteran and 
representative are informed that an 
attempt has already been made to obtain 
evidence that is claimed to exist and it 
has been reported that the evidence is 
not available.

If the benefit sought on appeal remains denied, following the 
appropriate appellate procedures, the claim should be 
returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


